                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:18-cv-00645-JLS-JDE                                         Date      June 11, 2019
 Title             Shenzhen Riitek Technology Co. Ltd et al v. AERB, Inc. et al.




 Present: The                    JOSEPHINE L. STATON, U.S. DISTRICT JUDGE
 Honorable
                       Terry Guerrero                                          Not Present
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) ORDER DISMISSING ACTION PURSUANT TO
                                            ORDER TO SHOW CAUSE

       The Court, having previously issued an Order to Show Cause why this action should not
be dismissed for failure to prosecute (Doc. 42), with the response due no later than June 3, 2019,
and the Court having received no response, the matter is hereby DISMISSED.

         IT IS SO ORDERED.




                                                                                                   :
                                                               Initials of Preparer   tg



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
